Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 7/1/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 13, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The terms ‘substituted and unsubstituted’ are not defined in the claims.  While one of skill in the art would at once understand what in general, these term mean, there is internal inconsistency in the claims.  Consider the definition of R1 and R2.  As per base claim and dependent claims this would mean tert.butyl is an unsubstituted alkyl, consistent with commonsense, that is R1 and R2 is not substituted with commonly understood substituents such as halogen, amino etc.  What are the possible substituents on the alkyl of T is not defined in the claim.  This renders the scope of the claims vague and indefinite. The combination of similar possibilities for L2 and T is further aggravating the confusion.   Further of the variables of the formula I, some are defined with specific groups/substituents and some are not. The different substructures indicate selection within claims.  For example, it is unclear why, L1  = CO is preferred over L1 
    PNG
    media_image1.png
    21
    285
    media_image1.png
    Greyscale
 :A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Similar to the vague recitation with respect to ‘substitution’ for variables such as T pointed out above, the recitation also includes possibilities that are akin to ‘impossible substituents’.  For example, consider the variable L2 
    PNG
    media_image2.png
    47
    640
    media_image2.png
    Greyscale

Applicant should place on record whether non-hydrogen atoms include O, S, N, Pt, P, Al, C, etc.  An argument that one of skill in the art would not consider U to be one of the 8 non-hydrogen atoms, need to at least account for the dangling valency problem with regards to art-acknowledged  possibilities such as N, P, C.   If a substituent is impossible, the claim can properly be rejected under 35 USC 112 paragraph 1 or 2. A compound with an impossible substituent clearly cannot be made, and hence a paragraph 1 rejection is proper.  Alternatively, if it is impossible, then it is not correct.
In re Zletz, 13 USPQ2d 1320, 1322. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-13, 18, 19, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tibbs, WO 201101974 and  Gibson US 5126487
Tibbs teaches compounds falling under the scope of the formula see for example, page 29 [0072] such as the instantly excluded compound, last line on page 29 second structure.   Tibbs teaching is drawn to analogs of the 2, 6-disubstituted (hindered) phenol, propofol.  The first listed compound 2 in [0072], 2,6-Di-tert-butylphenol and its derivatives are well established antioxidants. Tibbs does not teach all the plethora of possibilities of the claimed formula compounds.  Neither does the specification because it is limited to few compounds made (more on this later).  
Tibbs compounds are biologically active (see below).  Gibson also teaches generically, compounds falling under the scope of the claimed formula at column 1

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Gibson and Tibbs teachings suggest that additional analogs of 4-acyl substituted 2, 6-disubstituted (hindered) phenols, modified by homologation and by employing modest modification (see Tibbs, page 11 lines 13-15) using substituents such as halogen, amino, alkyl, alkenyl etc.  could provide pharmaceutically active compounds.  Further Tibbs compounds are  2, 6-disubstituted (hindered) phenol, propofol and are useful for treating chronic pain. The objective evidence present in the application is that 4-acyl substituted compounds 
    PNG
    media_image4.png
    110
    102
    media_image4.png
    Greyscale
 is required for the intended use.  The compounds of Gibson and Tibbs have 
    PNG
    media_image4.png
    110
    102
    media_image4.png
    Greyscale
moiety. In addition the alleged biological basis for the use of Tibbs compounds for treating chronic pain is HCN channel modulation.  Disclosure at page 2, [005] teaches that the intended use of the claimed compounds are predicated on HCN modulation taught by Tibbs.  In addition, the relationship of Gibson’s anti-inflammatory compounds and the inherent property of hindered phenol moiety pictured above is also well-established.  See Shpakovsky, Metallomics, 2018, 10, 406—413;  Koshelev, Molecules 2020, 25, 2370.  With the combined teachings of Gibson and Tibbs in front, one of ordinary skill in the art would arrive at instantly claimed (hindered) phenols with reasonable expectation of success, employing routine medicinal chemistry exercise.  
Further it is long-established that structurally similar compounds are anticipated to have similar properties.  Therefore in the absence of any unexpected effect the position taken is that the claims are not unobvious. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-13, 18, 19, 29 is/are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for few compounds of the formula I, does not reasonably provide enablement for the large number of structural possibilities claimed.  
For example enabling disclosure is one example R, R2, X and L1, four out of 6 variables in the claimed formula. Coupled with the large number of other variables of formula, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The determination that "undue experimentation" would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the relevant factual considerations.
Enablement is considered in view of the Wands factors (MPEP 2164.01 (a)). These include: (1) breadth of the claims; (2) nature of the invention; (3) state of the prior art; (4) amount of direction provided by the inventor; (5) the level of predictability in the art; (6) the existence of working examples; (7) quantity of experimentation needed to make or use the invention based on the content of the disclosure; and (8) relative skill in the art.  
All of the factors have been considered with regard to the claims, with the most relevant factors discussed below:  
The claims are drawn to compounds of formula I with substituents layered on top of substituents encompassing large number of conceivable structures that vary widely in physical and chemical properties such as size, molecular weight, chemical functional groups.   These properties are known in the art to greatly influence the biochemical properties  and therefore intended use of the compounds.  
Biological properties are unpredictable and are ultimately tide to the chemical structure.  See “Role of the Development Scientist in Compound Lead Selection and Optimization” by Venkatesh, J. Pharm. Sci. 89, 145-154 (2000) (p. 146, left column).  Likewise, J. G. Cannon, Chapter Nineteen in Burger's Medicinal Chemistry and Drug Discovery, Fifth Edition, Volume I: Principles and Practice, Wiley-Interscience 1995, pp. 783-802, 784, teaches many caveats in analog design such as 

    PNG
    media_image5.png
    95
    310
    media_image5.png
    Greyscale

What are disclosed with regards to use aspect of the two prong 112-1 requirement is 
with regards to 
    PNG
    media_image6.png
    83
    86
    media_image6.png
    Greyscale
 is that X = OH, R1 = R2 = tert.butyl; L1 = OH , 
not all of 
    PNG
    media_image7.png
    20
    124
    media_image7.png
    Greyscale
 for R1 and R2, 
not any of X

    PNG
    media_image8.png
    80
    611
    media_image8.png
    Greyscale

not any of L1  
    PNG
    media_image9.png
    25
    289
    media_image9.png
    Greyscale
 
The disclosure is consistent with the state of the art, the teachings of Tibbs, WO 201101974.  Tibbs, at page 10-11, [0025] portions shown below, with regards to the  structure needed 
    PNG
    media_image6.png
    83
    86
    media_image6.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Again, the pharmacophore is limited with respect to 
    PNG
    media_image6.png
    83
    86
    media_image6.png
    Greyscale
for HCN modulation, and thus for the intended predictable use.  
As to 
    PNG
    media_image11.png
    36
    36
    media_image11.png
    Greyscale
portion of the claimed formula, the exemplified compounds are limited to homologs of what are already known in the art (see citations under Claim Rejections - 35 USC § 103).  
For example,  with regards to L2, the recitation 
    PNG
    media_image12.png
    74
    648
    media_image12.png
    Greyscale

support is limited.  The phrase 
    PNG
    media_image13.png
    21
    328
    media_image13.png
    Greyscale
is highly questionable given the number atoms known to one of skill in the art.  Yes, one of skill in the art would not attempt to link Os, Re and Ba to make a chain.  Even with a string of C, N, O , S and P (well established as being present in pharmaceutically useful compounds), major issues are there because the disclosure is limited to string of C.  
Possibilities as per claim recitation such as 
    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

defy commonly accepted medicinal chemistry principles and find no support in the specification.   An argument that osa would not consider such 
    PNG
    media_image15.png
    16
    329
    media_image15.png
    Greyscale
would be unpersuasive to this Examiner. 

The disclosure in the specification Examples 4, 6, 7, 8, 10 is suggestive of structural requirements for the compounds, as per the titles of these working examples (no need to restate them here). These direction and working examples as to structural requirement for intended use, are inconsistent with the claimed compounds and confusing at best, see for Example 4, last full sentence.  
Actual working example for the intended use of the claimed compounds, that is in vivo data, is absent in the specification.  Disclosure with respect to this is limited to 2,6-DTBP, see Figure 24A and 24B.  2,6-DTBP is claimed formula without 
    PNG
    media_image16.png
    30
    56
    media_image16.png
    Greyscale
. Again disclosure for use is limited in speculation, albeit based on Tibbs teaching, see published application page 26 [0219].  ‘Expectation’ is not tantamount to predictable use.  
There is no structural guidance such as pharmacophore (for the whole molecule)  definition disclosed in the specification to guide one of skill in the art to choose from the plethora possibilities claimed that would have useful properties.  There is a substantial gap between what is taught in the specification and what is being claimed.   For these reasons, one skilled in the art would be faced with undue amount of research.  The specification lacks disclosure sufficient to make and use the invention, in predictable manner, commensurate with the scope of the claims.  

MPEP 2164.01(a) states,  “A conclusion of Iack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.  ln re Wright, 999 F.2d 1557,1562, 27 USPQ 2d 1510, 1513 (Fed. Cir. 1993).'' That conclusion is clearly justified here.  Thus, undue experimentation would be required to make and use Applicants' invention.  
Suggestion:  Limit compounds to those found in claims 18 (and 29).  Delete language as to pharmaceutical salts (unless phenolates, which find no support. are intended here).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625